Exhibit 10.24.1


MEMORANDUM OF AGREEMENT


BETWEEN:

GrafTech International Ltd., a duly constituted corporation having its offices
at 1521 Concord Pike, Suite 301, Brandywine West, Wilmington, Delaware 19803,
herein acting by its duly authorized representative, as he or she so declares
(together with its subsidiaries and affiliates, hereinafter referred to as
“GTI”)


AND

CGI-AMS (formerly know as CGI Information Systems and Management Consultants,
Inc.,) a duly constituted corporation having its offices at 600 Federal Street,
Andover, Massachusetts 01810, herein acting by its duly authorized
representative, as he or she so declares (together with its subsidiaries and
affiliates, hereinafter referred to as “CGI”),

WHEREAS, the parties entered into that certain Business Process Services
Agreement executed on August 26, 2002 (the “Agreement”) which provides for the
management and operation of certain of GTI’s finance and accounting (“F&A”)
functions by CGI;

WHEREAS, the parties have decided to terminate the Agreement before the Term as
defined in the Agreement;

WHEREAS, the parties have agreed to enter into this Memorandum of Agreement
(“MOA”) to set forth the terms and conditions of the termination herein
provided.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Preamble. The preamble forms an integral part of this MOA; all capitalized
terms herein refer to defined terms in the Agreement, unless otherwise stated
herein.


2. Termination of the Agreement. Notwithstanding the date and the termination
conditions set forth in the Agreement, the parties hereby mutually agree to
terminate the Agreement upon the terms and conditions of this MOA. As a result
of this MOA, the Services to be rendered by CGI will come to an end as of the
date agreed upon in this MOA. The parties agree that the terms of this MOA will
replace and cancel for all intents and purposes the provisions in the Agreement
concerning termination. Without limiting the generality of the foregoing, this
MOA has the effect of canceling Section 13 (Termination) of the Agreement,
except for paragraph 13.4 which shall remain in effect, including for greater
certainty the Transition assistance described in the Agreement.


3. Date. The parties agree that the date of termination of the Agreement is the
last day of February 2006 at 11.59PM (the “Termination Date”) at which time CGI
will thereafter completely stop rendering to GTI any Services as defined in the
Agreement. GTI acknowledges that from the Termination Date and thereafter, any
of the services rendered by CGI under the Agreement will be and become the sole
and entire responsibility of GTI.


  The parties agree to effect the transition from CGI to GTI for France SSC and
Mexico SSC no later than December 31st, 2005.


1

4. Services up to Termination Date. CGI agrees to fulfill its obligations to GTI
and to render the Services up to and including the Termination Date in
accordance with the terms and conditions of the Agreement as modified by this
MOA. GTI agrees to comply with all of its obligations up to and including the
Termination Date under the Agreement as modified by this MOA.


5. Service Fees payable up to Termination Date. During the period from the date
hereof to the Termination Date, GTI agrees to pay to CGI, for the Services to be
rendered during such period, fees more fully detailed in Schedule A of this MOA.


6. Contribution to termination costs-by CGI. As a contribution to the costs
incurred by the parties by the termination of the Agreement, CGI agrees to be
responsible, to the complete exoneration of GTI, for all and any obligations and
liabilities relating to the relocation and/or dismissal of CGI employees
currently rendering Services under the Agreement from the CGI Montreal (Canada)
location. Without limiting the generality of the foregoing, CGI shall assume any
liability towards those Montreal employees and pay all and any amounts legally
or otherwise payable resulting therefrom, be it to retain them as CGI employees
after the Termination Date or terminate their employment with CGI.


7. Contribution to termination costs-by GTI. As a contribution to the costs
incurred by the parties by the termination of the Agreement, GTI shall pay cash
to CGI on or before January 31st 2006 the sum of one hundred thousand US dollars
($100,000.US) and an additional sum of one hundred thousand US dollars
($100,000.US) on or before February 28th 2006. As a further contribution, GTI
agrees to be responsible, to the complete exoneration of CGI, for all and any
obligations and liabilities relating to the transfer to GTI or dismissal of CGI
employees currently rendering Services under the Agreement from the CGI BPS-F&A
Shared Service Centre in France and Mexico, including those individuals located
in Mexico that are not employees of CGI but who are performing Services for and
on behalf of CGI. Without limiting the generality of the foregoing, GTI shall
assume all and any liability towards those employees and pay all and any amounts
legally or otherwise payable resulting therefrom, be it to hire them as GTI
employees or terminate their employment with CGI or, in the case of Mexico,
their current employer. In the case of the employees in Mexico, the recognition,
for any calculation of legal benefits, shall include the seniority rights of
each such Mexican employee for the period of time such employee was an employee
of its current employer and/or of CGI. Schedule B attached hereto contains the
list of employees and their respective recognized hiring date.


8. Publicity. Neither party nor any of its affiliates, subsidiaries, employees,
officers, directors or agents will make any public statement with regard to this
MOA, including the fact of its existence, the subject matter hereof or the
termination of the Agreement contemplated hereby, without the prior written
consent and agreement of the other party; provided, however, that each party
shall fully cooperate and shall not delay in providing its reasonable consent in
the event that the other party must make a public announcement or disclosure in
order to comply with the disclosure requirements of U.S. securities laws or any
other law. Furthermore, the parties agree to withhold disclosing the terms of
the MOA to its respective employees or contractors until after November 29,
2005.


9. Full release. In consideration of the payment of $200,000 by GTI to CGI
pursuant to paragraph 7 above, the other obligations of GTI set forth in
paragraph 7 above, as well as the other mutual covenants contained in the MOA,
CGI hereby irrevocably and unconditionally releases, acquits and forever
discharges GTI, its direct and indirect shareholders and each of GTI’s
subsidiaries, affiliates and such shareholders’directors, officers, employees,
representatives and attorneys, and all persons acting by, through, under or in
concert with any of them (collectively, the “GTI Releasees”), from any and all
charges, complaints, claims, controversies, damages, actions, causes of action,
suits, rights, demands, costs, losses, debts and expenses (including attorneys’
fees and costs actually incurred), of any nature whatsoever, known or unknown,
which CGI now has, owns, holds, or claims to have, own or hold, from the
beginning of time until the date hereof, arising out of or in any manner
relating to the Agreement against each of the GTI Releasees. Notwithstanding
anything herein to the contrary, CGI does not waive or release any claims with
respect to the right to enforce this MOA nor


2

  with respect to the monthly base fees for November 2005.


  In consideration of the obligations of CGI set forth in the paragraph 6 above,
as well as the other mutual covenants contained in the MOA, GTI hereby
irrevocably and unconditionally releases, acquits and forever discharges CGI,
its direct and indirect shareholders and each of CGI’s subsidiaries, affiliates
and such shareholders’ directors, officers, employees, representatives and
attorneys, and all persons acting by, through, under or in concert with any of
them (collectively, the “CGI Releasees”), from any and all charges, complaints,
claims, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs
actually incurred), of any nature whatsoever, known or unknown, which GTI now
has, owns, holds, or claims to have, own or hold, from the beginning of time
until the date hereof, arising out of or in any manner relating to the Agreement
against each of the CGI Releasees. Notwithstanding anything herein to the
contrary, GTI does not waive or release any claims with respect to the right to
enforce this MOA.


10. Expenses. Each party will be responsible for its own legal, accounting and
other expenses incurred in connection with the negotiation, execution and
implementation of this MOA.


11. Binding. The parties agree that this MOA has received all necessary
corporate authorizations and approvals and is therefore binding on each party
from the date signed by both parties.


12. Entire Agreement; Headings; Counterparts. This MOA contains the entire
agreement between the parties with respect to the subject matter of this MOA and
supersedes all prior agreements, whether written or oral, between the parties
with respect to the subject matter of this MOA. The parties acknowledge that the
terms of the Agreement shall remain in full force and effect until the
Termination Date, except to the extent amended by the terms of the MOA. The
headings in this MOA are inserted for convenience of reference only and will not
be used to interpret or construe any provision of this MOA. This MOA may be
executed in counterparts, each of which will be deemed an original and all of
which will constitute one and the same instrument.


13. Governing Law. This MOA will be governed by and construed in accordance with
the laws of the State of New York.


If this MOA is acceptable to you, please so indicate by signing the enclosed
copy of this MOA in the appropriate space set forth below and returning it to
the undersigned.

GrafTech International Ltd.

By:          /s/ Corrado De Gasperis                            

Name:    Corrado De Gasperis

Title:      Vice President, CFO & CIO

Date:      November 14th 2005 CGI-AMS Inc

By:          /s/ Michael Denham                            

Name:    Michael Denham

Title:      President BPS

Date:      November 14th, 2005


3


SCHEDULE A


MONTHLY FEES AND INVOICING

The monthly base fee will be $314,416.67.

This fee could be reduced by the amounts listed in the following table:

Transitioned Activities Amount of Credit Monterrey SSC  $80,000     France SSC
(Swissco)  $40,333     Montreal SSC     Mexico  $10,333      Spain  $10,917  
   France Sites  $51,667      Columbia, Lawrenceburg and AET  $24,250  
   Clarksburg and Canada  $12,833      US_ Other Locations & performance
reporting  $31,167      Treasury Warf Activities  $  3,500      Other direct
costs  $49,416  

Once a complete transition has occurred, the fee reduction for any particular
item described above will be applied to the following monthly invoice of that
item.

The criteria to obtain the fee reduction credit are the following:

  1. The settlement amount of $200,000 has been received by CGI (Note: This does
not apply to the fee reduction credit associated with the Monterrey SSC, the
France SSC (Swissco), or Mexico or Spain (Montreal SSC).

  2. Support from CGI is no longer required for the transitioned activities

  3. The activities and responsibilities have been fully transitioned to GTI


CGI will cease invoicing GTI for a monthly base fee including for ‘‘other direct
costs”, when all activities have been completely transitioned to GTI and with
proper sign-off by Corrado DeGasperis for GTI and Pierre Brochu for CGI.

CGI will terminate supporting and performing BPS F&A activities for GrafTech by
February 28th, 2006.

4


SCHEDULE B

#

--------------------------------------------------------------------------------

CGI SSC Monterrey Employee

--------------------------------------------------------------------------------

CGI Start-
   up Date

--------------------------------------------------------------------------------

1   Bautista Soto Karina   01/10/05   2   Diaz Rodriguez Osvaldo  07/07/05  3  
Emiliano Velazquez Pedro  10/01/04  4   Garza Garza Luis Lauro  07/14/03  5  
Hernandez Macias Beatriz  02/10/03  6   Jaime Nieto Juan Manuel  10/26/05  7  
Juarez Mireles Alejandro  12/17/04  8   Laguna Castellanos Cesar  06/09/03  9  
Looez Romero Esoeranza del Carmen  10/25/04  10   Lopez Romero Nelson  01/13/05 
11   Michel Lopez Adriana  10/26/05  12   Muro Rojas Maria Angelica  07/01/04 
13   Ovalle Peiia Maria Crsitina  10/15/04  14   Quintero Diaz Karla Ivoone 
07/01/04  15   Rodriguez Castillo Evangelina  05/26/05  16   Rodriguez Gutierrez
Gerard  01/03/05  17   Ruiz Almonte Rocio del Carmen  10/11/04  18   Sanchez
Mendoza Cynthia Judith  02/10/03  19   Suarez Tapia Santos Federico  12/08/04 
20   Trevitio Martinez Blanca Lili  03/17/03  21   Vazquez Martinez Briseida 
08/04/03  22   Vidales Mendoza Blanca Rosa  04/08/03 

--------------------------------------------------------------------------------




#

--------------------------------------------------------------------------------

CGI SSC France Employee

--------------------------------------------------------------------------------

CGI Start-
   up Date

--------------------------------------------------------------------------------

664   LEBLANC Vincent   03/06/95   665   PACINI Fabienne  06/24/02  666   MARTIN
Stephanie  08/27/02  695   ZENDRI Beatrice  12/01/03  715   DAVID Karen 
01/03/05  720   FOURNIER Stephanie  03/07/05 

--------------------------------------------------------------------------------

5